Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what “a pre fault sequence network” and “a sequence network” comprise of?  It is unclear how they are interrelated and associated with the power line in the three phase transmission system?  It is also unclear what “a first value from a pre-fault sequence network” and  “at least a second value from a sequence network” are and how they are obtained? Furthermore, it is unclear under which condition in which “a pole –open condition” is detected. It appears that the scope of the claims is incomplete.
In claim 5, it is unclear how “a current distribution factor phase angle” is and how it is obtained? Furthermore, it is unclear how it is interrelated and associated with “electrical measurements of a power line” as recited in claim 1? It appears that the scope of the claim is incomplete.


In claim 7, it is unclear what “an imaginary portion a product of a faulted loop voltage value and the tilt value” is . Furthermore, it is unclear how “a faulted loop voltage value” is interrelated and associated with “electrical measurements of a power line” as recited in claim 1?
In claim 9, it is unclear what “a pre fault sequence network” and “a sequence network” comprise of?  It is unclear how they are interrelated and associated with the power line in the three phase transmission system? Furthermore, it is unclear what “a first value from a pre-fault sequence network” and  “at least a second value from a sequence network” are and how they are obtained?
In claim 10, it is unclear what “a positive- sequence network”, “a negative-sequence network” and “a zero-sequence network” are and how they are interrelated and associated with “a pre fault sequence network” and “a sequence network” as recited in claim 9?
In claim 13, it is unclear how “a corresponding complex operator” is interrelated and associated with “electrical measurements of a power line”   as recited in claim 9?
In claim 14, it is unclear how “a voltage”,”a resistance” and “a current”  is interrelated and associated with “electrical measurements of a power line”   as recited in claim 9?
In claim 15, it is unclear what “a pre fault sequence network” and “a sequence network” comprise of?  Furthermore, it is unclear how “a pole open condition” is obtained and when it occurs?
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21  of U.S. Patent No.  10,197,614. Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1-21  of U.S. Patent No.  10,197,614 encompass the limitations of the instant claims 1-20.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Claim 1 recites;
An intelligent electronic device (IED), comprising: 
Memory 
 a processor operatively coupled to the memory, wherein the processor is configured to: acquire electrical measurements of a power line in a three-phase transmission system; identify a pole-open condition on a phase of the three phases; determine a distance to a fault on the power line during the pole-open condition based at least in part on a difference between at least a first value from a pre-fault sequence network and at least a second value from a sequence network during the fault to compensate for sequence quantities caused by the pole-open condition; and provide the distance to the fault.
The highlighted portion of this claim constitutes an abstract idea because it is related to acquire data ,which is mere data gathering and then use this data for analyzing the distance to the fault. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are memory and processor for acquiring data, which is mere data gathering. These elements are well known in the art. Therefore the claims do not include additional elements that are sufficient significantly more than the judicial exception.  As to claim 8, it includes an additional element  such as “volt meter” . However, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea because the voltage meter is a well-known in the art   Dependent claims 2-7 merely expand upon the abstract idea further defining the algorithm  of claim 1.
 Independent Claim 9 are analogous to the claim 1, therefore it is also found to directed to an abstract idea without significantly more. Dependent claims 10-14 merely expand upon the abstract idea further defining the algorithm of claim 9 
Claim 15 recites”
non-transitory, computer readable medium comprising instructions configured to be executed by a processor to cause the processor to: 
acquire electrical measurements of a power line in a three-phase transmission system; identify a pole-open condition on a phase of the three-phase transmission system; 
determine a first value using a pre-fault sequence network from the electrical measurements prior to the fault; 
determine a second value using a sequence network from the electrical measurements during the fault; 
determine a distance to the fault during the pole-open condition based at least in part on a difference between the first value and the second value to compensate for sequence quantities caused by the pole-open condition; and 
provide an indication of the distance to the fau
The highlighted portion of this claim constitutes an abstract idea because it is related to acquire data ,which is mere data gathering and then use this data for analyzing the distance to the fault.The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Dependent claims 16-20  merely expand upon the abstract idea further defining the algorithm  of claim 15.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Gong et al  (at# 8,525,522) disclose Fault Location In Electric Power Delivery Systems.
	Mynam et al (Pat# 8,558,551) disclose Fault Location In Electric Power Delivery Systems.
	Gong et al  (Pat# 8,942,954) disclose Fault Location In A Non-homogeneous Electric Power Line.
	Xu et al (pat# 10,162,015) disclose Systems And Methods For Determining A Fault Location In A Three-phase Series-compensated Power Transmission Line.

	Achanta (Pat# 10,649,020) discloses High-impedance Fault Detection Using Coordinated Devices.
	Naidu et al (Pat# 11,169,195) disclose Identification Of Faulty Section Of Power Transmission Line.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867